Exhibit 10.2

SONIC AUTOMOTIVE, INC.

2012 STOCK INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

This Nonstatutory Stock Option Agreement is entered into as of <Date Granted>
between SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and
<Name> (the “Participant”).

WHEREAS, the Company has established the Sonic Automotive, Inc. 2012 Stock
Incentive Plan pursuant to which the Company may, from time to time, grant stock
options to eligible employees and other individuals providing services to the
Company and its Subsidiaries; and

WHEREAS, in consideration for the Participant’s service to the Company and/or
its Subsidiaries, the Company has determined to grant the Participant a
nonstatutory stock option (the “Option”) to purchase shares of the Company’s
Class A Common Stock pursuant to the terms and conditions of this Nonstatutory
Stock Option Agreement (the “Option Agreement”) and the Plan[, and which Option
also is in consideration for and conditioned upon the Participant entering into
the Restrictive Covenants and Confidentiality Agreement that accompanies this
Option Agreement (unless such Restrictive Covenants and Confidentiality
Agreement was previously executed and delivered to the Company in connection
with a prior stock incentive award)];

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:

1. Definitions. For purposes of this Option Agreement, the following terms have
the meanings set forth in the Plan, as generally defined below. Capitalized
terms not otherwise defined in this Option Agreement have the meanings indicated
in the Plan.

(a) “Cause” means any act(s) or omission(s) that result in, or that have the
effect of resulting in, (i) the commission of a crime by the Participant
involving moral turpitude, which crime has a material adverse impact on the
Company or any Subsidiary or which is intended to result in the personal
enrichment of the Participant at the expense of the Company or any Subsidiary;
(ii) a material violation of the Participant’s responsibilities; (iii) the
Participant’s gross negligence or willful misconduct; or (iv) the continuous,
willful failure of the Participant to follow the reasonable directives of the
Company’s Board of Directors.

(b) “Committee” means the Compensation Committee of the Company’s Board of
Directors or such other committee that is designated by the Board of Directors
to administer the Plan. In the event that no such Committee exists or is
appointed, “Committee” refers to the Company’s Board of Directors.

(c) “Common Stock” means the Class A Common Stock, par value $.01 per share, of
the Company.



--------------------------------------------------------------------------------

(d) “Disability” means the permanent and total disability of the Participant,
determined in accordance with the Plan.

(e) “Family Member” means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, or any person sharing the
Participant’s household (other than a tenant or employee).

(f) “Involuntary Termination Without Cause” means the dismissal of, or the
request for the resignation of, the Participant either (i) by court order, order
of any court-appointed liquidator or trustee of the Company, or the order or
request of any creditors’ committee of the Company constituted under the federal
bankruptcy laws, provided that such order or request contains no specific
reference to actions or omissions that would constitute Cause; or (ii) by a duly
authorized corporate officer of the Company or any Subsidiary, or by the
Company’s Board of Directors, for any reason other than for Cause.

(g) “Option” means the option to purchase shares of Common Stock granted to the
Participant pursuant to this Option Agreement.

(h) “Option Agreement” means this Nonstatutory Stock Option Agreement between
the Company and the Participant.

(i) “Option Period” means the period beginning on the date of this Option
Agreement and ending at the close of business <insert number of years – no more
than ten years> years from the date of this Option Agreement.

(j) “Participant” means the person to whom the Option is granted and, as
applicable, the estate, personal representative, beneficiary or Permitted
Transferee to whom the Option may be transferred pursuant to this Option
Agreement by will or the laws of descent and distribution, or as otherwise
permitted by the Plan.

(k) “Permitted Transferee” means a Family Member, a trust in which Family
Members have more than fifty percent (50%) of the beneficial interest, a
foundation in which Family Members (or the Participant) control the management
of assets, and any other entity in which Family Members (or the Participant) own
more than fifty percent (50%) of the voting interests.

(l) “Plan” means the Sonic Automotive, Inc. 2012 Stock Incentive Plan, as
amended from time to time.

(m) “Subsidiary” means a corporation, partnership, limited liability company,
joint venture or other entity in which the Company directly or indirectly
controls more than 50% of the voting power or equity or profits interests.

(n) “Termination of Service” means the termination of the Participant’s service
with the Company and its Subsidiaries. A Participant generally shall be
considered to have incurred a Termination of Service if his or her employer
ceases to be a Subsidiary. All

 

2



--------------------------------------------------------------------------------

determinations relating to whether the Participant has incurred a Termination of
Service and the effect thereof shall be made by the Committee, including whether
a leave of absence shall constitute a Termination of Service, subject to
applicable law.

2. Grant of Option. Subject to the terms and conditions set forth in this Option
Agreement and the Plan [and to the Participant’s entering into the Restrictive
Covenants and Confidentiality Agreement], the Company hereby grants to the
Participant the Option to purchase from the Company, at an exercise price of
$             per share, up to but not exceeding in the aggregate <number>
shares of Common Stock. [Notwithstanding the foregoing, if the Participant has
previously executed and delivered to the Company a Restrictive Covenants and
Confidentiality Agreement in connection with a prior stock incentive award, the
Participant shall be deemed to have satisfied such condition with respect to the
grant of this Option.] The Option shall terminate at the expiration of the
Option Period, unless the Option terminates earlier pursuant to this Option
Agreement.

3. Exercise of Option. Subject to termination of the Option, the Option may be
exercised in accordance with the following:

(a) The Option shall vest <insert vesting schedule>. Vesting on any such date is
subject to the Participant’s continued service with the Company and its
Subsidiaries through such date.

(b) The Option will become fully vested and exercisable in connection with a
“Change in Control” (as defined in the Plan).

(c) To the extent vested, the Option generally will be exercisable until the
expiration of the Option Period or earlier termination of the Option.

(d) No less than 100 shares of Common Stock may be purchased at any time unless
the number of shares purchased at such time is the total number of shares for
which the Option is then exercisable. Only whole shares of Common Stock may be
purchased. Fractional shares will not be issued.

(e) The Participant may exercise the Option, to the extent vested and
exercisable, by the delivery to the Company (or its designated representative)
of a written notice of exercise (in the form and manner directed by the Company
or its delegate) specifying the number of shares of Common Stock with respect to
which the Option is to be exercised, accompanied by the aggregate exercise price
for the shares of Common Stock and payment of, or provision for, all applicable
withholding taxes (pursuant to Section 4 below). Unless otherwise provided by
the Committee, the aggregate exercise price shall be payable to the Company in
full (i) in cash or cash equivalents acceptable to the Company, (ii) subject to
applicable law, by tendering previously acquired shares of Common Stock (or
delivering a certification of ownership of such shares) having an aggregate fair
market value at the time of exercise equal to the total exercise price (provided
that the shares of Common Stock either were purchased on the open market or have
been held by the Participant for a period of at least six months (unless such
six-month period is waived by the Committee)), (iii) subject to applicable law
and applicable rules and procedures, by means of a “cashless exercise”
facilitated by a securities broker

 

3



--------------------------------------------------------------------------------

approved by the Company through the irrevocable direction to sell all or part of
the shares of Common Stock being purchased and to deliver the Option Price (and
any applicable withholding taxes) to the Company, (iv) if approved by the
Committee and subject to applicable law, by means of a “net share settlement”
procedure, or (v) a combination of the foregoing.

(f) The Company may require that the Participant make such representations and
agreements and furnish such information as the Company deems appropriate to
assure compliance with applicable legal and regulatory requirements.

4. Payment of Withholding Taxes. Upon the Participant’s exercise of his or her
Option with respect to any of the covered shares of Common Stock, the
Participant shall pay or make provision for payment to the Company, through
payroll or other withholding (which withholding the Participant hereby
authorizes) or other means acceptable to the Committee and permissible under the
Plan (including through a “cashless exercise” as described in Section 3(e)
above), the amount necessary to satisfy any federal, state or local tax and
other withholding requirements that may arise in connection with or be due upon
such exercise. The determination of the withholding amounts due shall be made by
the Company and its Subsidiaries and shall be binding upon the Participant. If
the amount requested is not paid, the Company may refuse to issue the Common
Stock. Nothing in this Section shall be construed to impose on the Company and
its Subsidiaries a duty to withhold where applicable law does not require such
withholding.

THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE IS RESPONSIBLE FOR, AND IS ADVISED
TO CONSULT WITH HIS OR HER OWN TAX ADVISORS REGARDING, THE TAX CONSEQUENCES TO
THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE OPTION AND ITS EXERCISE.

5. Termination of Service. If the Participant incurs a Termination of Service
prior to the expiration of the Option Period, the Option shall terminate except
as provided below:

(a) The Option shall terminate sixty (60) days from the Participant’s
Termination of Service for any reason other than Cause, death, Disability or
Involuntary Termination Without Cause.

(b) The Option shall terminate ninety (90) days from the Participant’s
Involuntary Termination Without Cause.

(c) The Option shall terminate one (1) year from the Participant’s Termination
of Service due to the Participant’s Disability.

(d) The Option shall terminate one (1) year from the Participant’s death if it
caused the Participant’s Termination of Service or occurred during the exercise
period following Termination of Service described in subsection (a), (b) or
(c) above.

(e) The Option shall terminate immediately upon the Participant’s Termination of
Service for Cause.

In the event the Option remains exercisable for a period of time following
Termination of Service as described above, the Option may be exercised during
such period of time only to the

 

4



--------------------------------------------------------------------------------

same extent the Option was vested and exercisable on the date of the
Participant’s Termination of Service. Notwithstanding any extended exercise
period following a Termination of Service, the Option will terminate earlier
upon the expiration of the Option Period.

6. Transferability. The Option is not transferable by the Participant other than
(a) by will or the laws of descent and distribution or (b) by transfer for no
consideration to a Permitted Transferee. In the case of a transfer pursuant to
(b) above, the Committee must be notified in advance in writing of the terms of
any proposed transfer to a Permitted Transferee and such transfers may occur
only with the consent of and subject to the rules and conditions imposed by the
Committee. The transferred Option shall continue to be subject to the same terms
and conditions in the hands of the Permitted Transferee as were applicable
immediately prior to the transfer (including the provisions of the Plan and this
Option Agreement relating to the expiration or termination of the Option). No
assignment, pledge or transfer of the Option, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
except as described above, shall be effective; but immediately upon any such
attempt to assign, pledge or transfer the Option, the Option shall terminate and
be of no further force or effect.

7. Company Policies. The Option and the exercise thereof are subject to the
terms and conditions of any policy regarding clawbacks, forfeitures, or
recoupments adopted by the Company from time to time. Without limiting the
foregoing, by acceptance of the Option, the Participant agrees to repay to the
Company or any Subsidiary any amount that may be required to be repaid under any
such policy.

8. Restrictive Covenants. In the event that the Company determines that the
Participant has violated the terms of any secrecy, confidentiality,
noncompetition, no-solicit and/or no-hire covenants or clauses contained in any
agreement with the Company and/or one or more Subsidiaries, including but not
limited to any Restrictive Covenants and Confidentiality Agreement (even if such
covenants, clauses or agreements are held invalid or unenforceable), then (a) to
the extent still outstanding, the Option shall immediately terminate upon such
violation and (b) the Participant shall be required to immediately pay the
Company an amount equal to the Participant’s gain associated with the exercise
of all or any part of the Option both after such violation and within two
(2) years prior to such violation, with such gain being determined based on the
excess of the fair market value of the Common Stock at exercise over the
exercise price, without regard to any subsequent increase or decrease in the
value of the Common Stock. The Company and its Subsidiaries shall have the right
to offset such gain against any amounts otherwise owed to the Participant by the
Company or a Subsidiary (including, but not limited to, wages or other
compensation, vacation pay, fringe benefits or pursuant to any other
compensatory arrangement); provided, that any payment that constitutes
nonqualified deferred compensation subject to Section 409A of the Code, as
determined by the Company, shall be subject to offset only to the extent such
offset would not give rise to a failure to comply with Section 409A of the Code.
Notwithstanding the foregoing, nothing under this Section shall limit the
Company’s or its Subsidiaries’ remedies under any such agreements containing
secrecy, confidentiality, noncompetition, no-solicit and/or no-hire covenants or
clauses or otherwise against the Participant for violations thereof.

 

5



--------------------------------------------------------------------------------

9. Rights as Stockholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock underlying the Option
until the Participant shall have become the holder of record of such Common
Stock following exercise of the Option. Subject to Section 10 below, no
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date that the Participant shall have become the
holder of record of the shares of Common Stock acquired pursuant to the Option.

10. Adjustments. Subject to the Plan, in the event of a reorganization,
recapitalization, stock split, stock dividend, extraordinary dividend, spin-off,
combination of shares, merger, consolidation or similar transaction or other
change in corporate capitalization affecting the Common Stock, equitable
adjustments and/or substitutions, as applicable, will be made by the Committee
to prevent the dilution or enlargement of rights, including adjustments to the
number of shares of Common Stock covered by the Option and the applicable
exercise price per share, as provided in the Plan. The Committee also will make
adjustments in its discretion to eliminate any resulting fractional shares.

The existence of the Option does not affect in any way the authority of the
Company and its stockholders to exercise their corporate rights and powers,
including, but not by way of limitation, the right of the Company to authorize
any adjustment, reclassification, reorganization, or other change in its capital
or business structure, any merger or consolidation of the Company, the
dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Common Stock, or any sale or transfer of
all or any part of its business or assets.

11. Securities Laws. Notwithstanding any provision herein to the contrary or in
the Plan, the Company shall be under no obligation to issue any shares of Common
Stock to the Participant upon exercise of the Option unless and until the
Company has determined that such issuance is either exempt from registration, or
is registered, under the Securities Act of 1933, as amended, and is either
exempt from registration and qualification, or is registered or qualified, as
applicable, under all applicable state securities or “blue sky” laws. Nothing in
this Option Agreement shall be construed to obligate the Company at any time to
file or maintain a registration statement under the Securities Act of 1933, as
amended, or to effect similar compliance under any applicable state laws with
respect to the Common Stock that may be issued pursuant to this Option
Agreement.

12. Personal Data. The Participant acknowledges that Plan participation and
receipt of awards under the Plan (including the Option) involve the use and
transfer, in electronic or other form, of personal data about the Participant
between and among the Company, its Subsidiaries and third-party service
providers. This data may include, but is not limited to, the Participant’s name,
home address, telephone number, date of birth, social security number,
information regarding securities of the Company held by such Participant, and
details of awards granted to the Participant under the Plan, including the
Option. By accepting the Option, the Participant consents and agrees that the
Company and its Subsidiaries may transfer such data to third parties assisting
the Company in the administration and management of the Plan, the Option and the
Participant’s participation in the Plan, including any requisite transfer of
such data to a broker or other third party with whom the Company or the
Participant may deposit any shares of Common Stock.

 

6



--------------------------------------------------------------------------------

13. Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Option
Agreement shall be determined by the Committee in its absolute and uncontrolled
discretion, and any determination or interpretation by the Committee in
connection with this Option Agreement shall be final, binding and conclusive on
all parties affected thereby.

14. Miscellaneous.

(a) Binding on Successors and Representatives. Subject to applicable transfer
restrictions applicable to the Participant, this Option Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
Company and the Participant’s heirs, executors, administrators, personal
representatives, and assigns; and the parties agree, for themselves and their
successors, representatives and assigns, to execute any instrument that may be
necessary legally to effect the terms and conditions of this Option Agreement.

(b) No Employment Rights. Nothing contained in this Option Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Subsidiary nor interfere with or limit in any way the right
of the Company or a Subsidiary to terminate the Participant’s employment by, or
performance of services for, the Company or Subsidiary at any time.

(c) Entire Agreement. This Option Agreement together with the Plan constitute
the entire agreement of the parties with respect to the Option and supersede any
previous agreement, whether written or oral, with respect thereto. This Option
Agreement has been entered into in compliance with the terms of the Plan;
wherever a conflict may arise between the terms of this Option Agreement and the
terms of the Plan, the terms of the Plan shall control.

(d) Amendment. Except as otherwise provided in the Plan, neither this Option
Agreement nor any of the terms and conditions herein set forth may be altered or
amended orally, and any such alteration or amendment shall be effective only
when reduced to writing and agreed to by each of the parties hereto or their
respective successors and assigns.

(e) Construction of Terms. Any reference herein to the singular or plural shall
be construed as plural or singular whenever the context requires.

(f) Notices. Except as otherwise provided in Section 3, all notices required and
permitted to be given hereunder shall be in writing and notices shall be deemed
to have been given (i) if delivered by hand, when so delivered, (ii) if sent by
overnight express service, one (1) business day after delivery to such service,
or (iii) if mailed by certified or registered mail, return receipt requested,
three (3) days after delivery to the post office. In each case, all notices
shall be addressed to the intended recipient as follows or at such other address
as is provided by either party by notice to the other:

 

If to the Company:    With a copy to: Sonic Automotive, Inc.    Sonic
Automotive, Inc. Attention: Chief Financial Officer    Attention: General
Counsel 4401 Colwick Road    4401 Colwick Road Charlotte, NC 28211    Charlotte,
NC 28211

 

7



--------------------------------------------------------------------------------

If to the Participant:

The Participant’s address appearing in the Company’s records.

(g) Governing Law. This Option Agreement shall be governed by, and construed in
accordance with, the laws of the State of North Carolina, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or related to this Option Agreement shall be
instituted in the state or federal courts sitting in Mecklenburg County, North
Carolina.

(h) Severability. The invalidity or unenforceability of any particular provision
of this Option Agreement shall not affect the other provisions hereof, and the
Committee may elect in its discretion to construe such invalid or unenforceable
provision in a manner which conforms to applicable law or as if such provision
was omitted.

(i) Electronic Delivery and Acknowledgement. The Participant acknowledges and
agrees that the Company may, in its discretion, deliver documents related to the
Option and participation in the Plan (including, without limitation, this Option
Agreement, Plan documents and disclosures that may be required by the Securities
and Exchange Commission) by electronic means, including through an on-line or
electronic system (including by posting them on a website) established and
maintained by the Company or a third party designated by the Company, and the
Participant consents to receive documents in such manner. Regardless of whether
the Company delivers and permits or requires acceptance of this Option Agreement
electronically, the Participant agrees to be bound by all terms and provisions
of this Option Agreement and the Plan.

(j) Not an Incentive Stock Option. The Option granted by this Option Agreement
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement
effective as of the day and year first written above.

 

SONIC AUTOMOTIVE, INC.     PARTICIPANT: <NAME> By:  

 

   

 

Title:  

 

   

 

8